The evidence discloses that in the summer antecedent to the date of the present transaction in December, upon a search of the appellant's premises, there was found a large quantity of blackberry wine. One forty- or fifty-gallon barrel was full and another partly full. However, no arrest of the appellant was made upon that occasion. At the time of this happening, the officers told the appellant that they wanted to search his premises. Upon finding the wine, they said they were looking for a distillery. Appellant said: "Go ahead and look." "You are not looking for wine?" The officers replied, "No." From these acts and declarations, the appellant assumed or inferred that in making the wine he was not violating the law. Having exhausted his supply of blackberry wine, he subsequently made a quantity of grape *Page 529 
wine. Upon searching his premises in December, there was found a forty-gallon barrel containing about ten gallons of grape wine and two other barrels of like size which, from their odor, appeared to have contained wine. Appellant introduced some witnesses who had drunk some of the wine and who gave the opinion that it was not intoxicating. However, upon this issue, the evidence was conflicting. A State's witness said that in the summer he had observed a road to the appellant's premises, which was a neighborhood road, bearing evidence of much more travel on its way to the appellant's house than it did elsewhere. In the fall, the condition of the road as to travel could not be obtained for the reason that it had been recently graded.
The appellant's testimony to the effect that he had never sold any of the wine but made it entirely for his own use under the circumstances, presented an issue for the jury. Under the Statute, Art. 671, P. C., 1925, the possession of more than a quart of intoxicating liquor is prima facie evidence of guilt. This Statute has been upheld in Stoneham v. State, 268 S.W. Rep. 156; Lindsey v. State, 276 S.W. Rep. 913; Newton v. State, 267 S.W. Rep. 272; Amer. Law Rep. Vol. 31, p. 1222.
Appellant insists in his motion that he having testified that he did not possess the wine for the purpose of sale, the conviction was not warranted. We have given this subject mature consideration on former occasions. In the cause of Hawkins v. State, 99 Tex.Crim. Rep., on motion for rehearing, the Statutory law and precedents in this and other jurisdictions were given attention. Among the cases cited are Satterwhite v. State, 6 Tex.Crim. App. 609; Vernon's Tex.Crim. Stat., Vol. 2, p. 688, note 2; Ruling Case Law, Vol. 28, p. 660, Sec. 245. No principle of evidence is more firmly settled than that which recognizes that the interest of a witness and the motive or animus which operates upon his mind is a subject of material inquiry. The receipt of such evidence is obviously to enable the jury to determine the weight to be given to the testimony and the credibility of the witnesses. In enacting the Statute permitting one accused of crime to testify in his own behalf, it was never intended that his evidence should be conclusive of his innocence. The Statute conferred upon him the right to have the jury determine, in the light of his interest and the other testimony, whether his evidence was true.
The motion for rehearing is overruled.
Overruled. *Page 530